                                                                   JS-6
 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 REBECCA A. RICKLEY,                       Case No. 16-CV-04176-AB (AFMx)
12              Plaintiff,                   [PROPOSED] JUDGMENT ON
13                                           DEFENDANT RONALD
          v.                                 DOCKERY’S MOTION FOR
14                                           SUMMARY JUDGMENT
   COUNTY OF LOS ANGELES, a
15 governmental agency; DEPARTMENT
16 OF REGIONAL PLANNING, an arm
   of the COUNTY OF LOS ANGELES;
17 JOSHUA HUNTINGTON, an
   individual and Principal Planner in the
18 Zoning Permits West Section of
   Department of Regional Planning;
19 RICHARD BRUCKNER, an individual
20 and Director of the Department of
   Regional Planning; DEPARTMENT OF
21 PUBLIC WORKS, an arm of the
   COUNTY OF LOS ANGELES, ZAIM
22 KHAYAT, an individual and employee
23 of the Department of Public Works;
   RON DOCKERY, an individual and
24 employee of the Department of Public
   Works, and DOES 1 through 10,
25 inclusive,
26              Defendants.
27
28

                  JUDGMENT ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 1      IT IS HEREBY ORDERED:
 2      1.    Judgment is entered forthwith in favor of Defendant Dockery and
 3            against Plaintiff Rickley;
 4      2.    Plaintiff Rickley shall take nothing by way of her Second Amended
 5            Complaint; and
 6      3.    Following entry of judgment Defendant Dockery may be entitled to
 7            costs as the prevailing party, in an amount to be determined by the
 8            Court, upon submission of a memorandum of costs by Defendant
 9            Dockery, if any.
10
11 DATED: April 16, 2019
12
13
                                           Honorable André Birotte Jr.
14
                                           United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
